DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered.

Application Status
The Amendments and Remarks filed 05 July 2022 in response to the Office Action of 05 January 2022 are acknowledged and have been entered.  Claims 5-7 are cancelled.  Claim 11 is newly added. Claims 1-4 and 5-11 are pending.  Claims 8-10 remained withdrawn for being drawn to a nonelected invention.  Claims 1-4 and 11 are being examined on the merits. 


Claim Interpretation
Claim 1 recites "60 generations or more" which is interpreted as referring to doubling times for the cells.  Figure 12 of the instant specification teaches that 100 generations can be achieved in a little as 8 weeks.  

Withdrawn Claim Rejections

The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of applicants’ amendment to claim 4.
The rejections of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Sung
Sung et al. (Metabolic Engineering, 2005) in view of Rossomando (US20130164851 A1), Wurm et al. (Processes, vol. 5, pages 1-13, 2017) or Chusainow et al. (Biotechnology and Bioengineering, vol. 102, pages 1182-1169, 2009) in the office action mailed 05 January 2022 has been withdrawn.  New rejections are set forth below. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (Metabolic Engineering, 2005) in view of Rossomando (US20130164851 A1), and Oberbek (Oberbek et. al. Biotechnology and Bioengineering, Vol. 108, No. 3, March, 2011).
Regarding claims 1-3 Sung teaches a stable CHO cell line that has a lower expression of caspase 3 that is at a level lower than 85% of control wild type cells (see section 2.2, the second paragraph of section 3.1, Figs. 1 and 2). Sung teaches the concentration of thrombopoietin (hTPO) protein expression is higher in the F21 cells (cells stably transfected with Caspase 3 siRNA) than control wild type cells [Table 1].  
Regarding claim 11, Sung teaches that the CHO cell can support protein expression at levels that are from 1.72 to 4 folds of the expression level of the wild type cell based on the independent duplicate or triplicate experiments [Table 1]. Sung also teaches that the CHO cell can support protein expression levels of 1.6-fold in the presence of 1mM Sodium butyrate [Table 1].
Sung does not teach that the host cell is generated with shRNA targeting the gene. Sung does not explicitly teach that the host cell is a stable cell line with a “stability of 60 generations or more”.
Rossomando teaches generating a cell line by the administration of an RNA effector molecule that inhibits expression of an endogenously expressed gene [0008] and that effector molecules such as antisense RNA, siRNA, shRNA, etc. can be used for inhibiting expression of a target RNA [0129].
Oberbek teaches the use of Lentivirus-derived vectors (LVs) for the generation of stable recombinant Chinese hamster ovary (CHO) cell lines [abstract].  Oberbek teaches that the level of gene expression is greater in LV-transduced cell line than those established by transfection.  Oberbek teaches that the cell lines maintained stable expression over 3 months (60 generations or more) without selection [abstract; Fig. 5].
It would have been obvious to one of ordinary skill in the art to obtain the CHO cell of Sung with a shRNA against Caspase 3 to generate the stably transfected F21 cells.  One of ordinary skill in the art would have been motivated to use shRNA given Rossomando’s disclosure that both shRNA and siRNA, as well as many others, can be used for inhibiting protein production.  This modification would amount to a simple substitution of one known RNA effector molecule for another.  Although Rossomando was cited to show that the CHO cell line of Sung can be generated with shRNA targeting, the limitation is considered a product-by-process limitation.  MPEP 2113 teaches that ”if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.  In this case although Rossomando and Sung teach two different processes to knock down caspase 3 expression, the product of both processes are structurally the same.  
It would have also been obvious to one of ordinary skill in the art to obtain the CHO cell of Sung by modifying a wild type CHO cell using a LV containing a shRNA against Caspase-3 as taught by Rossomando and Oberbek.  One of would have been motivated to make the modification for the advantage of producing a cell with higher gene expression thereby generating stable cells with greater reduction in Caspase 3.  A skilled artisan would also be motivated for the advantage of maintaining the stable cells over 3 months in the absence of selection.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (Metabolic Engineering, 2005) in view of Rossomando (US20130164851 A1), and Oberbek (Oberbek et. al. Biotechnology and Bioengineering, Vol. 108, No. 3, March, 2011) as applied to claims 1-3 and 10 and further in view of NM_001244046.1 (Cricetulus griseus caspase 3, apoptosis-related cysteine peptidase (Casp3), mRNA; 2016 NCBI Reference Sequence: NM_001244046.1).  
The teachings of Sung, Rossomando, and Oberbek are discussed above as applied to claims 1-3 and similarly apply to claim 4.
Sung, Rossomando, and Oberbek do not teach the shRNA target sequences as SEQ ID NO: 4.
NM_001244046.1 teaches caspase3 mRNA which contains a sequence (residues 731-749) that is 100% homologous to SEQ ID NO: 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a shRNA with a target sequence of SEQ ID NO: 4. One of ordinary skill would be motivated to make this modification for the advantage of inhibiting caspase 3 expression in cells given that SEQ ID NO: 4 is a known sequence of caspase 3 mRNA.

Response to Arguments
Applicants argue that Sung fails to teach or suggest "a stable cell line with a stability of 60 generations or more, wherein the host cell is generated with shRNA targeting the gene," as required by claim 1.   Applicants arguments have been considered and found unpersuasive as applicants’ arguments are not taking into consideration the combination of teachings from Sung, Rossomando and Oberbek.  It is the combination of these teachings that teach or suggest a stable cell line with a stability of 60 generations or more, wherein the host cell is generated with shRNA targeting the gene as discussed in the new rejection set forth above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that Wurm does not teach CHO cells with long-term stabilities.  Applicants argue that a combination of Sung, Rossomando, Wurm, and Chusainow fail to show the cell as required by claim 1.   Applicants arguments have been considered and are moot in view of the new rejection set forth above.  
Applicants argue that it is unexpected that that shRNA approach of the present invention would produce markedly more stable cells, as compared to the siRNA approach of Sung.  Applicant’s arguments have been considered and found unpersuasive.  First, Rossomando teaches that both siRNA and shRNA are RNA effector molecules capable of inhibiting expression of a target RNA would be motivated to use either in inhibiting the expression of Caspase 3 in CHO cells. Therefore one ordinary skilled in the art would recognize that they could be used interchangeably.  Second applicants’ arguments do not address the merits of the rejection as the rejection does not conclude that the use of shRNA would produce more stable cell lines.  Third, applicants are arguing limitation not claim as the claims are not limited to a stable cell line as a result of a shRNA approach.  Lastly, applicants has not provided any objective, factually supported evidence to the contrary by comparing with the closest prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600